SECURITY LIFE OF DENVER INSURANCE COMPANY and its SECURITY LIFE SEPARATE ACCOUNT L1 Supplement Dated June 30, 2011 This supplement updates certain information contained in your current prospectus and any subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION ABOUT THE M INTERNATIONAL EQUITY FUND On June 17, 2011, Northern Cross, LLC replaced Brandes Investment Partners, L.P. as subadviser to the M International Equity Fund. Accordingly, all references to Brandes Investment Partners, L.P. in your prospectus or any prospectus supplement are replaced with Northern Cross, LLC. The M International Equity Fund is only available through broker/dealers associated with the M Financial Group. June 2011
